Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 1 of 9 PagelD 1
FILED

2020 DEC 28 PM 3: f

United State District Courts: sic7 id FLORIDA
Middle District of Florid¥! 4800. FLORIDA
Orlando Division

Fabiola C. Frank, Case No.
Plaintiff.

Vv.

James F. Bridenstine, Date: 12/22/2020
Administrator, NASA.
Defendant

Civil Complaint and Request for Jury Trial

 

1 - Plaintiff resides at 2446 South Pacer Lane, Cocoa, Florida. 32926 in Brevard

County.

2 - Defendant’s official address is NASA, Code A, 300 E. Street, S.W., Washington,

D.C. 20546, in the District of Columbia.

3 - a. This employment discrimination action is brought pursuant to the Age
Discrimination in Employment Act of 1967 (ADEA) as amended. Nondiscrimination
on Account of Age in Federal Government Employment, 633 a, [Section 15].

b. Jurisdiction and relief are specifically conferred on this Court by the Age
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 2 of 9 PagelD 2

Discrimination in Employment Act of 1967 (ADEA) as amended. Nondiscrimination
on Account of Age in Federal Government Employment in 633 a, [Section
15] (c).

c. Prohibited Personnel Practices (6 USC 2302)

d. The Civil Service Reform Act Of 1978 (CSRA)

e. Plaintiff complied with the Age Discrimination in Employment Act of 1967
(ADEA) as amended. Nondiscrimination on Account of Age in Federal Government

Employment 633a [Section 15] (d) Notice to Commission; time of notice. Attach.1

4, Plaintiffs employment information at time of removal:

a. Employer: National Aeronautics and Space Administration. John F. Kennedy
Space Center, Kennedy Space Center, Florida. 32899.

b. Classification: AST-Experimental Facilities Division, Senior Project Manager
GS0801, GS14, Step 10.

c. Position: Engineering Technology Performance & Integration Division,
Facilities Project Management Branch, Senior Project Manager.

d. Date of Employment 3/30/1979 — 6/26/2020. Length of Employment: 41lyears,
3 months.

e. Date of Removal: 6/26/2020

f. Plaintiff Date of Birth: 6/23/1942.

5 - The acts complained in this civil suit concern the NASA, Kennedy Space

Center management. The Defendant’s acts of discrimination consist of, but are not

LD.
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 3 of 9 PagelD 3

limited to, acts of discrimination, harassment, threats, abuse, oppression and
retaliation of a federal employee on account of age.

Major Acts of Discrimination.

a- 6/26/2020. Removal from Federal Service. Unacceptable Performance.

ind
’

5/15/2020. AWOL

5/15/2020. Proposal of Removal.

CG
4

a

3/2/2020-5/15/2020. Opportunity to Demonstrate Acceptable Performance
(ODAP) Service and assessment.

02/28/2020. Projects Reassignment prior to ODAP

oO
'

"

10/22/2019;10/28/2019; 11/13/2019; 2/12/2020; 2/28/2020. Re-assignments

g- 02/03/2020-2/3/2020 Leave Without Pay Suspension (LWP)

h- 11/13/2019. Unacceptable Performance Mid-Point Review

10/28/2019 LWP

me
i

09/16/2020. Threaten with litigation.

Tr
‘

k- 08/21/2019. Insubordination

]- 08/21/2019. Failure to Follow Instruction.

m- 7/23/2019. Lessons Learned Document Censured

n- 05/17/2019. Letter of Counseling.

o- 05/17/2019. Spread of false rumors. Defamation of character. Charges of
vulgarity, workplace violence, inappropriate conduct, disrespectful conduct,
creating a disturbance in the work environments, use of offensive demeanor or

language to or about others. Assault/battery on a co-worker.

p- 05/17/2019-6/26/2020:
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 4 of 9 PagelD 4

-Repeated threats of suspension, removal, legal action.

-Intimidating, hostile, offensive, abusive work environment.

-Constant scrutiny, criticism, and harassment

-Embarrassment; verbal abuse, insults.

-Plaintiff has been called rough, rude, paranoid, contentious, disrespectful, ill

mannered, lacking PM skills/professionalism, suffering from sleep deprivation

(the Plaintiff explained she is nearsighted, and on occasion takes her glasses

of and leans over within inches of the screen to read small lettering.

-By coercion, threats, insults, threats of additional suspension, removal
demanded the Plaintiff obey an illegal order.

-Disparate treatment. Made the Plaintiffs work more difficult with constant
scrutiny, work interruptions, interference with work performance.

-HR employees in the entire process including their selection of the deciding

official.

The discriminatory acts took place at NASA, John F Kennedy Space Center,
Kennedy Space Center, KSC, Fl. 32899, and at the residencies of the individuals

accused of prohibited personnel practice actions.

6 — Defendant’s conduct is discriminatory with respect to age against the Plaintiff
The response to Item 6 requires several pages. In order not to interrupt the flow of

this document, the Plaintiff is responding to Item 6 in Attachment 2.
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 5 of 9 PagelID 5

7- Discrimination occurred from May 2019 through June 26, 2020.
The prohibited personnel practices actions culminated on June 26, 2020, with the
removal of the employee from Civil Service after forty-one years of successful yearly

appraisals and conduct.

8- a. The Plaintiff filed a complaint of retaliation with the OSC on 5/22/2020, prior
to her removal from Federal Service. On June 26, 2020, when the Plaintiff received
the Decision — Removal from the Agency, she notified the OSC that she would be
appealing the Decision- Removal to the Merit System Protection Board (MSPB).

On 9/16/2020, the Office Special Counsel (OSC) issued a letter informing the
Plaintiff that the OSC had closed her file since she had selected to exercise her right
to file an appeal of her removal with the MSPB. The OSC no longer had
jurisdiction. The law only allows the Plaintiff to pursue her claim under one option.
Attachment 3.

b. On 7/26/2020, The Plaintiff appealed her removal from Federal Service to the
MSPB. The appeal process is ongoing.

The Docket Numbers are AT-0432-20-0704-I-1 and AT-1221-21-0001-W-1.

c. The Plaintiff complied with the Age Discrimination in Employment Act of
1967 (ADEA) as amended. Nondiscrimination on Account of Age in Federal
Government Employment 633a [Section 15] (d) Notice to Commission; time of
notice and provide a 30-day notice of intent to file a civil suit to the Agency.

Attachment 1.
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 6 of 9 PagelD 6

9- The Defendant’s acts of discrimination on account of age have resulted in, but
are not limited to, the following actual material as well as emotional loses.
6/27/2020 to Present. Although the Plaintiff was fired from Federal Service, she
spends no less than twelve hours daily including weekends defending herself
against the Defendant’s malicious falsehoods. She provides evidence that support
the Plaintiff's position in events and circumstances that led to her removal from
Federal Service in her MSPB appeal and civil lawsuits.
6/26/2020. Removal from Federal Service.
a. Plaintiff lost her
-job of over 41 years.
-right to work as a US Citizen.
-UN basic human right to work.
-desire to continue to work.
-Emotional harm due to involuntary forced retirement.
-future Income: $141,089 and benefits, such as annual leave, sick leave, time
off awards, holidays.
-The Plaintiff has spent an insurmountable amount of time defending herself
from false charges and defamation while her property falls apart and her life
have change completely, in shocking and upsetting way, so some NASA KSC
managers can satisfy their goal of ridding themselves of an excellent and
conscientious employee with the assistance of an unscrupulous employee

with the desire to attain a position for personal and financial gain.

Eb
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 7 of 9 PagelD 7

b. FSAFEDS:
-2020: $486 cash forfeited for medical expenses.
-2020: $514 tax free contributions for medical expenses.
-Future tax-free contributions for medical expenses.
c. Contributions to 401k
-2020: $26,000 income tax reduction.
-2020: $26,000 investment in 401k while S&P was at its highest in history.
-Mandatory withdrawal of 401k funds and tax payment starting in 4/2021.
-Future income tax reduction and investment in 401k.
d. Yearly Performance Award.
-Performance Award 2019: 19 hours forfeited
-Performance Award 2020. Yearly recipient of cash and/or time-off

performance lost.

e. 5/15/2020. AWOL:

-LWP: 3 hours: $201 plus A/L lost. Desperate treatment

f. 3/2/2020-4/1/2020. Responses to ODAP
-Loss of insurmountable amount of time answering false charges and
responding to a farse ODAP designed to fail the Plaintiff as she watched her
property and life fall apart, and her personal and family time has become

non-existent.
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 8 of 9 PagelD 8

g. 1/19/2020 — 2/1/2020 LWP Suspension
-Income pay 10 days: $5,426
-Holiday lost: $542
-Accrual A/L lost: $542

-Accrual S/L lost: $542
h. 05/17/2019. Letter of Counseling. Defamation of character

I. General: Maintenance of laptops such as keyboard replacement and

additional batteries and storage SD cards

10- The Plaintiff requests the Court grants the following relief,

- Reinstatement of the Plaintiffs employment with the Agency as it was prior
to her removal from Federal Service. The relief would include all benefits,
wages, funds and awards forfeited or lost caused by the removal, suspension
and AWOL charges,

- The Court grants such relief as may be appropriate, including injunctive
orders, damages, cost, and attorney's fees, and any other relief as permitted
by governing laws, regulations and applicable Acts. The Plaintiff requests
that the Court imposes penalties upon those found guilty of willfully and

maliciously discriminating against others.

If relief is not granted, the Plaintiff will be irreparably denied rights secures by the

Age Discrimination in Employment Act of 1967, as amended, Prohibited Personnel

Le §
Case 6:20-cv-02374-WWB-LRH Document1 Filed 12/28/20 Page 9 of 9 PagelD 9

Practices (5 USC 2302), and the Civil Service Reform Act Of 1978 (CSRA)

11- Certification and Closing, Under Federal Rule of Civil Procedure 11, by signing
below, the Plaintiff certify that to the best of my knowledge, information, and belief,
this complaint:

a.is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation.

b. is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law.

c, the factual contentions have evidentiary support.

d. the Plaintiff otherwise complies with the requirements of Rule 11.

12- Request for Jury Trial. The Plaintiff requests a trial by jury.

Sehiater O Zeoadeeo-sa-

Fabiola C. Frank. Plaintiff, Pro-se
2446 So. Pacer Lane, Cocca, Fl 32926
Cell No. 321-536-5108/321-536-5110
Email: fefrank3@yahoo.com

 

Date: LY? 2220
